Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 21, 23, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Marty (US Pub. 2019/0148270) in view of Lee et al. (US Pub. 2017/0256509).
Regarding independent claim 1, Rivera-Marty teaches a semiconductor device (Figs. 21-29; para. 0051-0061), comprising: 
a substrate (612) having a substrate top side, a substrate lateral side, and a substrate bottom side (Fig. 25; para. 0055); 
an electronic device (16) on the substrate top side (Fig. 26; para. 0056); and 
an encapsulant (36) on the substrate top side and contacting a lateral surface of the electronic device (Fig. 26; para. 0056-0057); 

wherein the conductive structure comprises a lead defining a lead flank (120), the lead flank comprising a cavity and a conductive coating (26) on at least one surface of the lead in the cavity (Fig. 27; para. 0058); and 
wherein the conductive structure comprises a pad (714) exposed at the substrate top side, embedded in the dielectric structure, and adjacent to the protrusion, to electrically couple with the electronic device via a first internal interconnect (31) (para. 0056).
Rivera-Marty does not teach wherein a bottommost surface of the lead is recessed from the substrate bottom side.
Lee teaches a similar device (Fig. 8) wherein a bottommost surface of the lead (204) is recessed from the substrate bottom for the purpose of removing potential burrs (para. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to recess the lead flank of Rivera-Marty for the same advantage of removing potential burrs.
Re claim 3, Rivera-Marty teaches wherein the dielectric structure comprises a dielectric layer that extends from the substrate bottom side to the substrate top side (Fig. 28).
Re claim 6, Rivera-Marty teaches wherein the protrusion bounds a lateral surface of the pad and extends into the encapsulant (Figs. 28, 29).
Re claim 7, Rivera-Marty teaches wherein the lead flank is electrically coupled to a circuit pattern of an external device via solder that fills the cavity, covers a majority of a height of the lead, and is visible via a visual inspection (refer to Fig. 2; para. 0029).
Re claim 8, Rivera-Marty teaches wherein the dielectric structure comprises a first molding material layer; and the encapsulant comprises a second molding material layer in contact with the first material layer (para. 0055, 0057).

Regarding independent claim 21, Rivera-Marty teaches a semiconductor device (Figs. 21-29; para. 0051-0061), comprising: 
a conductive structure (711, 712; para. 0052-0053), wherein the conductive structure comprises a pad (714) and a lead (120); 
a dielectric structure (736) contacting the conductive structure, wherein the dielectric structure is adjacent to the pad and the lead, wherein a surface of the lead is depressed relative to a surface of the dielectric structure (Fig. 29; para. 0061); 
an encapsulant (36) over the conductive structure and the dielectric structure;
a cavity in the lead adjacent to the dielectric structure (Fig. 28); and 
a plating layer (26) on the lead, including on at least one surface of the lead in the cavity, the plating layer in the cavity defining a wettable flank of the lead (para. 0058); 
wherein a protrusion of the dielectric structure protrudes beyond a surface of the pad (Fig. 29; para. 0061).
Rivera-Marty does not teach wherein a bottommost surface of the lead is recessed from a bottom side of the dielectric structure.
Lee teaches a similar device (Fig. 8) wherein a bottommost surface of the lead (204) is recessed from a bottom side of the dielectric structure for the purpose of removing potential burrs (para. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to recess the lead flank of Rivera-Marty for the same advantage of removing potential burrs.
Re claim 23, Rivera-Marty teaches wherein the pad is between protrusions of the dielectric structure (Fig. 29).

Regarding independent claim 27, Rivera-Marty teaches a semiconductor device (Figs. 21-29; para. 0051-0061), comprising: 
a dielectric structure (736) in a conductive structure (711, 712; para. 0052-0053), wherein the dielectric structure comprises a protrusion and the conductive structure comprises a pad bounded by the protrusion (Fig. 29; para. 0061); 
an encapsulant (36) over the conductive structure and the dielectric structure;
a lead (120) in the conductive structure adjacent to the dielectric structure and comprising a cavity (Fig. 28); and 
a plating (26) on the conductive structure covering the lead including covering a surface of the lead in the cavity, wherein the plating and the cavity define a wettable flank of the lead (abstract).
Rivera-Marty does not teach wherein the plating contacts a side of the dielectric structure.
Lee teaches a similar device (Fig. 8) wherein the plating (608, 610, 612) contacts a side of the dielectric structure (203) because lead (204) has been recessed for the purpose of removing potential burrs (para. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to recess the lead flank of Rivera-Marty such that the plating contacted a side of the dielectric structure for the same advantage of removing potential burrs.
Re claim 28, Rivera-Marty teaches an electronic device (16) attached to the conductive structure, wherein the electronic device is coupled with the pad via an internal interconnect (31) (Fig. 26; para. 0056); and 
a molding compound (36) contacting the conductive structure, wherein the molding compound contacts a side surface of the electronic device, and wherein the protrusion of the dielectric structure extends into the molding compound (Fig. 26; para. 0056-0057).
Re claim 29, Rivera-Marty teaches wherein the cavity comprises a first cavity surface (126) perpendicular to a second cavity surface (surface that 261 is on) (Fig. 27; para. 0058).
Re claim 31, Rivera-Marty teaches wherein the protrusion protrudes higher than a surface of the pad; and a portion of the internal interconnect is bounded by the protrusion (Figs. 28, 29).

Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Marty (US Pub. 2019/0148270) in view of Lee et al. (US Pub. 2017/0256509) and further in view of Mino (US Pub. 2016/0254214).
Re claims 4 and 30, Rivera-Marty is silent with respect to the shape of the cavity being dimple-shaped.
 Makino teaches a similar device wherein the shape of the cavity is dimple shaped because such a shape allows for easier inspection (para. 0078-0080).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the cavity of Rivera-Marty as dimple-shaped as taught by Makino for the same advantage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Marty (US Pub. 2019/0148270) in view of Lee et al. (US Pub. 2017/0256509) and further in view of Do et al. (US Pat. 9,048,228) and Nondhasitthichai et al. (US Pat. 9,741,642).
Re claim 5, Rivera-Marty does not disclose a substrate with the claimed features; however, substrates with the claimed features of “the substrate comprises: a substrate first interior side perpendicular to the substrate lateral side; and a substrate second interior side perpendicular to the substrate bottom side; the substrate first interior side comprises a first interior surface of the dielectric structure, and a first coating surface of the conductive coating; the substrate second interior side comprises a second interior surface of the dielectric structure, and a second coating surface of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Do or Nondhasitthichai to find that which was missing from Rivera-Marty and then to combine the elements to arrive at the claimed invention. It is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).

Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Marty (US Pub. 2019/0148270) in view of Lee et al. (US Pub. 2017/0256509) and further in view of Koschmieder (US Pub. 2014/0151865).
Re claim 9, Rivera-Marty does not disclose a cavity with the claimed features; however, cavities with the claimed features of “a first lead surface of the lead; a second lead surface of the lead, perpendicular to the first lead surface; a first jamb surface of the dielectric structure, perpendicular to the first lead surface and the second lead surface; and a second jamb surface of the dielectric structure, perpendicular to the first lead surface and the second lead surface, and opposite the first jamb surface across the cavity” are known in the art as taught by Koschmieder Figs. 11 and 12.
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Koschmieder to find that which was missing from Rivera-Marty and then to combine the elements to arrive at the claimed invention. It is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).
Re claim 32, Rivera-Marty does not disclose a cavity with the claimed features; however, cavities with the claimed features of “wherein the dielectric structure comprises a jamb surface exposed by the cavity in the lead” is known in art as taught by Koschmieder Figs. 11 and 12.
.

Claims 1, 2, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pub. 2016/0157345) in view of Lee et al. (US Pub. 2017/0256509).
Regarding independent claim 1, Kobayashi teaches a semiconductor device (Figs. 13; para. 0070-0135), comprising: 
a substrate (1) having a substrate top side, a substrate lateral side, and a substrate bottom side; 
an electronic device (40) on the substrate top side; and 
an encapsulant (50) on the substrate top side and contacting a lateral surface of the electronic device; 
wherein the substrate comprises a conductive structure (E, P) and a dielectric structure (30, 10) comprising a protrusion in contact with the encapsulant (Fig. 13); 
wherein the conductive structure comprises a lead (E) comprising a cavity (C3) and a conductive coating (22) on at least one surface of the lead in the cavity, and a bottommost surface of the lead is recessed from the substrate bottom side; and 
wherein the conductive structure comprises a pad exposed at the substrate top side (portion of E where 46 is attached), embedded in the dielectric structure, and adjacent to the protrusion, to electrically couple with the electronic device via a first internal interconnect (46).
Kobayashi teaches wherein the lead has an underside solder-ball type external connection (para. 0134) as opposed to the lead comprising a “lead flank” for external connection.

It would have been obvious to one of ordinary skill in the art at the time of filing that the external connection of Kobayashi could be modified such that the lead comprised a lead flank as taught by Lee to arrive at the claimed invention for the same advantage of being able to visually inspected.
Re claim 2, Kobayashi and Lee teach wherein the conductive structure comprises a paddle (Kobayashi, P; Lee, Fig. 9, 702); and a second internal interconnect (Kobayashi, 44; Lee, 704) extends from a bottom side of the electronic device and couples to the paddle.

Regarding independent claim 21, Kobayashi teaches a semiconductor device (Figs. 13; para. 0070-0135), comprising: 
a conductive structure (P, E), wherein the conductive structure comprises a pad (portion of E where 46 is attached) and a lead (E); 
a dielectric structure (10, portion of 30 between E and P) contacting the conductive structure, wherein the dielectric structure is adjacent to the pad and the lead, wherein a surface of the lead is depressed relative to a surface of the dielectric structure (Fig. 13); 
an encapsulant (50) over the conductive structure and the dielectric structure;
a cavity (C3) in the lead adjacent to the dielectric structure; and 
a plating layer (22) on the lead, including on a surface of the lead in the cavity, the plating layer in the cavity defining a wettable connection of the lead; 
wherein a protrusion of the dielectric structure protrudes beyond a surface of the pad (Fig. 13).
Kobayashi teaches wherein the lead has a wettable underside solder-ball type external connection (para. 0134) as opposed to the lead comprising a “wettable flank” for external connection.

It would have been obvious to one of ordinary skill in the art at the time of filing that the external connection of Kobayashi could be modified such that the lead comprised a wettable flank as taught by Lee to arrive at the claimed invention for the same advantage of being able to visually inspected.
Re claim 22, Kobayashi teaches wherein the conductive structure further comprises a paddle (P), and further comprising: 
an electronic device (40) adjacent to the conductive structure and is coupled with the paddle or the pad;
wherein the encapsulant (50) contacts the conductive structure and contacts a lateral surface of the electronic device; 
wherein a protrusion of the dielectric structure extends into the encapsulant (Fig. 13).
Kobayashi is silent with respect to whether the electronic device is electronically coupled with the paddle or pad. Lee teaches a similar device (Fig. 9) wherein the device may or may not be electronically coupled (para. 0045) and choosing one over the other would be an obvious matter of engineering choice.
Re claim 24, Kobayashi teaches wherein the conductive structure further comprises a paddle (P) between the dielectric structure and another dielectric structure (portion of 30 on other side of paddle).
Re claim 25, Kobayashi teaches further comprising a coating on a surface of the paddle (portion of 30 on underside of paddle).



Response to Arguments
Applicant’s arguments, with respect to claim 26 have been fully considered and are persuasive.  The rejection of claim 26 has been withdrawn.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         

/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816